Citation Nr: 1537015	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for meningitis with seizures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Id.

First, the Veteran has multiple diagnoses of a seizure disorder, including findings of "Probable Complex Partial Seizures" and "Seizure Disorder with allergic response to Lamotrigine" from VA clinicians in June 2008.  Additionally, in November 1980 another VA clinician diagnosed "seizure disorder or schizophrenia."

Second, the Veteran testified at her June 2015 Board hearing that clinicians diagnosed her with meningitis twice during service-once during basic training, and once at Wurzburg Army Hospital in Germany in November 1978.  See transcript, pp. 3-4.  She further testified that she experienced seizures with the viral meningitis in Germany.  Id., p. 4.  In June 2015, the Veteran submitted an October 1978 service treatment record from Wurzburg Army Hospital which she contends "show[s] a diagnosis of viral meningitis."  The Board finds the words, "Dx: Viral vs....," but is unable to discern the handwriting for the remaining words.  The Board requests that the VA examiner review this document and ascertain whether it is a diagnosis of meningitis.

Third, the Veteran has indicated that her seizures and claimed meningitis may be associated with her service.  Specifically, she testified in June 2015 that she has continued to have seizures and meningitis from service to the present time.  See transcript, pp. 6-10.  The Veteran likewise reported this to her treating VA clinicians in May 2008 and October 2014.  Consequently, a VA examination or medical opinion is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received for her meningitis and seizures, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her meningitis and seizures that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her meningitis and seizures.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any meningitis and seizures found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner must review the October 1978 service treatment record from Wurzburg Army Hospital and ascertain whether it is a diagnosis of meningitis, as the Veteran asserts in a June 2015 statement.

The examiner must opine as to whether it is at least as likely as not that the Veteran's seizures are related to or had their onset during service.

If the examiner diagnoses the Veteran as having meningitis, the examiner must opine as to whether it is at least as likely as not that the meningitis is related to or had its onset during service.

The examiner should consider the following evidence:

* VA clinicians' diagnoses of "Probable Complex Partial Seizures" and "Seizure Disorder with allergic response to Lamotrigine," dated June 2008.

* A VA clinician's diagnosis of "seizure disorder or schizophrenia," dated November 1980.

* The Veteran's testimony that clinicians diagnosed meningitis twice during service-once during basic training, and once at Wurzburg Army Hospital in Germany in November 1978.  See June 2015 Board hearing transcript, pp. 3-4.

* The Veteran's testimony that she experienced seizures with the viral meningitis in Germany.  Id., p. 4.

* The Veteran's testimony that she has continued to have seizures and meningitis from service to the present time.  Id., pp. 6-10.  The Veteran likewise reported this to her treating VA clinicians in May 2008 and October 2014.

The rationale for all opinions expressed should be set forth in a legible report.  

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




